                                                                                              CaUi«
                      IN THE UNITED STATES DISTRICT COURT     -AVo,'iKAH DIV.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA - •;
                                    SAVANNAH DIVISION                       '^''             PH U- 12

                                                                           r\ r'r^'r
                                                                           :-L i.iVU.-
                                                                                  5.0.L:iVyFGA.
 UNITED STATES OF AMERICA,

                Plaintiff,                         CRIMINAL ACTION NO.: 4:I9CR33

         V.



 ANDRE McIVER,

                Defendant.




                                           ORDER


This matter is before the Court on the Motion for Leave of Absence by Jennifer G. Solari,

counsel for Plaintiff, for the dates of April 19, 2019 and June 14, 2019. (Doc. 20.) After

careful consideration, said Motion is GRANTED.


       SO ORDERED,this              ay of March, 2019.




                                                     CHRISTOPHER L. RAY
                                                     MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
